United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Glenville, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0598
Issued: June 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from a November 21, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to an accepted October 3, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence with his appeal. However, the Board’s Rules of Procedure provide that
the Board is precluded from reviewing evidence that was not part of the record at the time OWCP issued its final
decision on November 21, 2016. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 6, 2016 appellant, then a 49-year-old lieutenant, filed a traumatic injury
claim (Form CA-1) alleging that on October 3, 2016 he experienced sharp pain in his upper back
and numbness in his right arm when he lifted an inmate’s body who was attempting suicide to
loosen the shirt tied around his neck and the inmate’s body suddenly dropped. He did not stop
work.
By letter dated October 17, 2016, OWCP advised appellant that no evidence was
submitted in support of his claim. It requested that he respond to the attached questionnaire to
establish that the October 3, 2016 incident occurred as alleged and provide additional medical
evidence to establish a diagnosed condition as a result of the alleged incident. Appellant was
afforded 30 days to submit the requested information.
Appellant submitted hospital emergency room records dated October 23, 2016 from
Brenda Amico, a registered nurse, and K. Riley, a licensed nurse practitioner. Ms. Amico related
appellant’s complaints of middle back pain with numbness and tingling to his left hand that
began two weeks ago. She indicated that appellant was excused from work for the period
October 23 through 26, 2016. Appellant was discharged with diagnosis of back and thoracic
pain.
In a November 1, 2016 attending physician’s report (Form CA-20), Dr. Kara Siford, a
family practitioner, noted a date of injury of October 3, 2016. She related that appellant’s left
arm was supporting an inmate who was attempting suicide by strangulation and when the towel
was released, the inmate’s full body weight impacted appellant’s arm, straining his upper back
and left arm. Dr. Siford diagnosed spasm of back muscles. She checked a box marked “yes”
indicating that appellant’s condition was caused or aggravated by the described employment
activity. Dr. Siford explained the mechanism of injury as “while at work as above in history of
injury.” She advised that appellant could return to work.
On November 11, 2016 OWCP received a thoracic spine diagnostic examination report
dated October 23, 2016 by Dr. Garrett Stover, a Board-certified diagnostic radiologist.
Dr. Stover observed mild degenerative changes and no acute injury.
OWCP denied appellant’s claim in a decision dated November 21, 2016. It accepted that
the October 3, 2016 employment incident occurred as alleged, but denied the claim because the
medical evidence of record was insufficient to establish a diagnosed condition causally related to
the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.8 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability or condition relates to the
employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant alleged that he strained his back and left arm injury as a result of an October 3,
2016 work incident. OWCP accepted that the October 3, 2016 incident occurred as alleged, but
denied his claim because the medical evidence of record was insufficient to establish a medical
diagnosis causally related to the accepted incident. The Board finds that appellant has not
established that he sustained an injury causally related to the October 3, 2016 incident.
In a November 1, 2016 attending physician’s report, Dr. Siford indicated that on
October 3, 2016 appellant strained his upper back and left arm when an inmate’s full body
weight struck his arm while he was lifting the body. She diagnosed spasm of back muscles.
Dr. Siford checked a box marked “yes” indicating that appellant’s condition was caused or
5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

3

aggravated by the described employment activity. The Board has held, however, that when a
physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion is of diminished probative value and is insufficient
to establish a claim.13 Accordingly, Dr. Siford’s report is insufficient to establish appellant’s
claim.
On November 11, 2016 OWCP received a thoracic spine diagnostic examination report
dated October 23, 2016 by Dr. Stover, who noted mild degenerative changes and no acute injury.
Although Dr. Stover provided a medical diagnosis, he did not provide any opinion on the cause
of appellant’s thoracic spine condition. The Board has held that medical evidence which does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.14
The emergency room records dated October 23, 2016 by Ms. Amico, a registered nurse,
and Ms. Riley, a licensed nurse practitioner, also fail to establish appellant’s claim because
registered nurses and nurse practitioners are not considered physicians as defined under FECA
and their medical opinions regarding diagnosis and causal relationship are of no probative
value.15
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.16 Appellant’s honest belief that the October 3,
2016 employment incident caused injury is not in question, but that belief, however sincerely
held, does not constitute the medical evidence to establish causal relationship.17
On appeal appellant alleges that his physician mistakenly did not sign the claim form, but
had now properly filled out a new form. He resubmits the October 23, 2016 diagnostic
examination report and hospital records. As noted above, to meet his burden of proof appellant
must submit probative rationalized medical evidence to establish that the employment incident
caused a personal injury.18 As appellant has not provided such medical evidence, the Board
finds that he has not met his burden of proof to establish his claim.

13

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

14

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
15

L.D., 59 ECAB 648 (2008); a nurse practitioner is not considered a physician under FECA; see also Paul
Foster, 56 ECAB 208 (2004); R.R., Docket No. 16-1901 (issued April 17, 2017); a nurse is not considered a
physician under FECA. 5 U.S.C. § 8101(2); section 8102(2) of FECA provides that the term “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by State law.
16

D.D., 57 ECAB 734 (2006).

17

H.H., Docket No. 16-0897 (issued September 21, 2016).

18

Supra note 11.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted October 3, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2016 merit decision of the
Office of Workers’ Compensation Programs is affirmed.
Issued: June 23, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

